Citation Nr: 1415745	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  03-18 865A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a left arm/wrist disability.

3.  Entitlement to service connection for a right forearm/wrist disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a left posterior rib cage disability.

7.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1948 to August 1956, followed by various periods of service in the Reserves.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from February 2003 and June 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In July 2005, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In June 2012, the Board issued a decision that denied the claims of entitlement to service connection for a bilateral shoulder disability, entitlement to service connection for a left arm/wrist disability, entitlement to service connection for a right forearm/wrist disability, entitlement to service connection for a cervical spine disability, entitlement to service connection for a lumbar spine disability, entitlement to service connection for a left posterior rib cage disability, and entitlement to service connection for bilateral hearing loss.

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2005 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the June 2012 Board decision is vacated.



	                    ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


